Citation Nr: 0614009	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from January to April 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Houston, Texas Regional Office (RO) 
which declined to reopen a previously denied claim of service 
connection for residuals of a right knee injury.  In an 
October 2004 decision, the Board reopened the claim and 
remanded the issue of service connection to the RO for 
further development. 


FINDINGS OF FACT

The veteran's right knee disability was not aggravated by 
service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

The veteran asserts that his current right knee disability is 
the result of service.  Current medical records indicate that 
the veteran has significant tricompartmental arthritic 
changes in both knees, with a diagnosis of severe bilateral 
osteoarthritis in the knees.  

Service medical records indicate that the veteran was treated 
for complaints of right knee "locking" while in service.  
The veteran was subsequently diagnosed with internal 
derangement of the right knee joint and discharged.  It was 
noted on a Certificate of Disability for Discharge that the 
veteran's knee disability was the result of a pre-service 
injury and was not aggravated by service. 

A VA examination was performed for this claim in July 2005.  
The examiner reviewed the entire evidence of record, 
including statements from the veteran's private physician.  
The examiner stated that, based upon a review of the service 
medical records, "it did not appear that [the veteran] 
sustained a significant injury to the knee [in service], but 
that the knee locked up as it had on multiple previous 
occasions."  The examiner opined that it did "not appear 
that [the veteran] developed arthritis in the right knee as a 
result of a single episode of the right knee locking up while 
on active duty."  The examiner added that "whatever injury 
the veteran sustained while on active duty, it represented a 
continuation of something that had occurred prior to service 
and the impact of that injury did not have a significant 
acceleration of problems with his right knee as compared to 
his left knee."  This opinion was based, in part, on the 
fact that although the veteran complained of only right knee 
pain, there were significant osteoarthritic changes in both 
knees, with the changes being somewhat worse in the left 
knee.    

A private treating physician submitted letters stating that 
he believes that "due to [the veteran's] history and current 
state of arthritis, there is a very good chance that his 
initial knee injury contributed to his current disability."  
This statement is insufficient to outweigh the probative 
value of the negative nexus evidence, however.  First, the 
letter does not indicate that the physician reviewed the 
veteran's entire file, and the fact that the statement does 
not address the pre-service right knee injury supports this 
finding.  Second, this statement is not competent medical 
evidence because the physician does not give any medical 
evidence to support this claim, but rather relies solely on 
the veteran's history.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

The service medical records show that the veteran was 
discharged from service due to a pre-existing right knee 
disability.  That evidence and the July 2005 VA medical 
opinion meet the burden for showing clearly and unmistakably 
that the condition existed prior to service and was not 
aggravated in service.  Wagner, 370 F.3d at 1096.  In sum, 
there is insufficient evidence to support a finding that the 
veteran's pre-existing right knee disability was aggravated 
by service.  Consequently, service connection is denied.  

In April 2002 (prior to the initial RO decision) and November 
2004 (subsequent to the Board decision to reopen the claim), 
the agency of original jurisdiction (AOJ) sent letters to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a hearing, and providing 
a VA examination.  The development requested in the October 
2004 was done, and the veteran submitted a letter in April 
2005 stating that he had no further evidence.  Consequently, 
the duty to notify and assist has been satisfied.


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


